     Case 1:20-cv-04051-TWT Document 17 Filed 09/07/21 Page 1 of 9




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION

  AIKG, LLC,

         Plaintiff,
               v.                                  CIVIL ACTION FILE
                                                   NO. 1:20-CV-4051-TWT

  THE CINCINNATI INSURANCE
  COMPANY,


         Defendant.

                               OPINION AND ORDER


       This is a breach of contract action seeking insurance coverage for

business losses related to the COVID-19 pandemic. It is before the Court on

the Defendant’s Motion to Dismiss [Doc. 3]. For the reasons set forth below,

the Court GRANTS the Defendant’s Motion to Dismiss [Doc. 3].

                                     I.   Background

       The Plaintiff AIKG, LLC operates an amusement business that offers

indoor go-karting, video arcades, full-service dining, and other attractions at

five locations in Georgia, Texas, and Florida. (Pl.’s Br. in Opp’n to Def.’s Mot.

to Dismiss, at 5.) The Plaintiff purchased two property insurance policies (the

“Policies”)—one for its Georgia and Texas locations and another for its Florida

locations—from the Defendant Cincinnati Insurance Company. (Compl. ¶¶ 4–

5.) The Policies were in effect between June 1, 2019, and June 1, 2020, (id.) and

T:\ORDERS\20\AIKG, LLC\mtdtwt.docx
     Case 1:20-cv-04051-TWT Document 17 Filed 09/07/21 Page 2 of 9




insured against “direct ‘loss’” to the Plaintiff’s property, which is defined as

“accidental physical loss or accidental physical damage.” (Id. ¶¶ 57, 61.) In the

event of a covered loss, the Policies provided Business Income, Extra Expense,

Extended Business Income, Civil Authority, Ingress and Egress, and

Dependent Property coverage. (Id. ¶¶ 46–51.) There was no coverage exclusion

for loss due to virus. (Id. ¶ 67.)

       The COVID-19 pandemic has upended the Plaintiff’s business. As the

public health crisis rapidly unfolded across the United States in March 2020,

state officials in Georgia, Texas, and Florida ordered non-essential businesses,

including restaurants and amusement operators, to cease in-person operations

and later permitted them to reopen only under strict occupancy restrictions

and sanitation requirements. (Id. ¶¶ 6–42.) Pursuant to these orders and

health and safety concerns, the Plaintiff shut down all five of its locations on

March 17, 2020. (Id. ¶ 7.) The Plaintiff then filed insurance claims under the

Policies to recover financial losses stemming from the closures (id. ¶ 92), but

the Defendant denied coverage on the ground that COVID-19 and government-

mandated shutdowns had not caused direct physical loss or damage to the

Plaintiff’s property. (Id. ¶¶ 93–94.)

       The Plaintiff initiated this action in the Superior Court of Cobb County,

Georgia, on August 31, 2020, asserting three claims against the Defendant for

breach of contract (Count I), statutory bad faith (Count II), and declaratory

judgment (Count III). (Id. ¶¶ 95–107.) The Defendant removed the action to
                                        2
T:\ORDERS\20\AIKG, LLC\mtdtwt.docx
     Case 1:20-cv-04051-TWT Document 17 Filed 09/07/21 Page 3 of 9




this Court pursuant to its diversity jurisdiction, 28 U.S.C. § 1332, as there is

complete diversity of citizenship between the parties and the Plaintiff seeks to

recover losses in excess of $75,000. (Notice of Removal ¶¶ 5–8.) The Defendant

now moves to dismiss all claims against it under Federal Rule of Civil

Procedure 12(b)(6) for failure to state a claim for relief. (Def.’s Mot. to Dismiss,

at 1.)

                                II.   Legal Standard

         A complaint should be dismissed under Rule 12(b)(6) only where it

appears that the facts alleged fail to state a “plausible” claim for relief. Ashcroft

v. Iqbal, 129 S. Ct. 1937, 1949 (2009); Fed. R. Civ. P. 12(b)(6). A complaint may

survive a motion to dismiss for failure to state a claim even if it is “improbable”

that a plaintiff would be able to prove those facts; even if the possibility of

recovery is extremely “remote and unlikely.” Bell Atl. Corp. v. Twombly, 550

U.S. 544, 556 (2007). In ruling on a motion to dismiss, the court must accept

the facts pleaded in the complaint as true and construe them in the light most

favorable to the plaintiff. See Quality Foods de Centro Am., S.A. v. Latin Am.

Agribusiness Dev. Corp., S.A., 711 F.2d 989, 994–95 (11th Cir. 1983); Sanjuan

v. American Bd. of Psychiatry & Neurology, Inc., 40 F.3d 247, 251 (7th Cir.

1994) (noting the plaintiff “receives the benefit of imagination” at the pleading

stage). Generally, notice pleading is all that is required for a valid complaint.

See Lombard’s, Inc. v. Prince Mfg., Inc., 753 F.2d 974, 975 (11th Cir. 1985),

cert. denied, 474 U.S. 1082 (1986). Under notice pleading, the plaintiff need
                                           3
T:\ORDERS\20\AIKG, LLC\mtdtwt.docx
     Case 1:20-cv-04051-TWT Document 17 Filed 09/07/21 Page 4 of 9




only give the defendant fair notice of the plaintiff’s claim and the grounds upon

which it rests. See Erickson v. Pardus, 551 U.S. 89, 93 (2007).

                                     III.   Discussion

       In its motion to dismiss, the Defendant argues that the Plaintiff has not

alleged sufficient facts to bring its financial losses within the Policies’ coverage.

(Def.’s Br. in Supp. of Def.’s Mot. to Dismiss, at 1.) According to the Defendant,

the Plaintiff’s allegations regarding the effects of COVID-19 on its business do

not show “direct physical loss or damage to property,” “as required for any

coverage under the plain language of the Polic[ies] and Georgia law.” (Id.

(emphasis omitted).) The Plaintiff does not dispute that it must make this

showing to obtain coverage; instead, it claims that it has sufficiently pleaded

direct physical loss or damage in three ways: “1) COVID-19 is on AIKG’s

business property; 2) COVID-19 is in its buildings; and 3) COVID-19 is a

recurring threat to AIKG’s business, its employees, and its customers.” (Pl.’s

Br. in Opp’n to Def.’s Mot. to Dismiss, at 3.) In the Plaintiff’s view, the presence

of COVID-19 changes “property so that it is no longer safe to use,” “tak[ing]

what was a satisfactory piece of property and render[ing] it unsatisfactory[.]”

(Id. at 6.)

       Therefore, the operative question is whether COVID-19 contamination

causes direct physical loss or damage to property. But first, the Court must

determine which state’s law to apply to this question. “Federal courts sitting

in diversity apply the forum state’s choice-of-law rules”: in this case, Georgia.
                                              4
T:\ORDERS\20\AIKG, LLC\mtdtwt.docx
     Case 1:20-cv-04051-TWT Document 17 Filed 09/07/21 Page 5 of 9




Boardman Petroleum, Inc. v. Federated Mut. Ins. Co., 135 F.3d 750, 752 (11th

Cir. 1998). Georgia “follows the traditional doctrine of lex loci contractus:

contracts are governed as to their nature, validity and interpretation by the

law of the place where they were made unless the contract is to be performed

in a state other than that in which it was made.” Id. (internal quotation marks

and citation omitted). Here, the Policies were “made” in Georgia because they

were delivered to the Plaintiff’s headquarters there. See id. (Pl.’s Br. in Opp’n

to Def.’s Mot. to Dismiss, at 16 n.5.) Further, the Policies are “to be performed”

in Georgia, despite insuring some property in other states, because any

insurance payments would also be made to the Plaintiff’s Georgia

headquarters. See Boardman Petroleum, 135 F.3d at 753. The Court thus

applies Georgia law to this case.

       “In Georgia, insurance is a matter of contract, and the parties to an

insurance policy are bound by its plain and unambiguous terms.” Hays v.

Georgia Farm Bureau Mut. Ins. Co., 314 Ga. App. 110, 111 (2012) (punctuation

and citation omitted). Construction of the policy's terms are questions of law:

       The court undertakes a three-step process in the construction of
       the contract, the first of which is to determine if the instrument's
       language is clear and unambiguous. If the language is
       unambiguous, the court simply enforces the contract according to
       the terms, and looks to the contract alone for the meaning.

American Empire Surplus Lines Ins. Co. v. Hathaway Dev. Co., 288 Ga. 749,

750 (2011) (citation omitted). Unambiguous terms must be given effect “even

if beneficial to the insurer and detrimental to the insured,” and Georgia courts
                                        5
T:\ORDERS\20\AIKG, LLC\mtdtwt.docx
     Case 1:20-cv-04051-TWT Document 17 Filed 09/07/21 Page 6 of 9




“will not strain to extend coverage where none was contracted or intended.”

Jefferson Ins. Co. of N.Y. v. Dunn, 269 Ga. 213, 215 (1998) (quotation marks

and citation omitted). By Georgia statute, “the whole contract should be looked

to in arriving at the construction of any part.” O.C.G.A. § 13-2-2.

       The parties agree that “direct physical loss or damage to” property is a

requirement for coverage under the Policies. (Def.’s Br. in Supp. of Def.’s Mot.

to Dismiss, at 7–8; Pl.’s Br. in Opp’n to Def.’s Mot. to Dismiss, at 2–3.) This

Court has interpreted materially identical language in three other insurance

cases seeking coverage for business losses due to COVID-19. See Henry’s La.

Grill, Inc. v. Allied Ins. Co. of Am., 495 F. Supp. 3d 1289 (N.D. Ga. 2020); K D

Unlimited Inc. v. Owners Ins. Co., No. 1:20-cv-2163-TWT, 2021 WL 81660

(N.D. Ga. Jan. 5, 2021); Restaurant Grp. Mgmt., LLC v. Zurich Am. Ins. Co.,

No. 1:20-cv-4782-TWT, 2021 WL 1937314 (N.D. Ga. Mar. 16, 2021). Those

cases held that public health orders, COVID-19 contamination, and

operational changes to reduce virus transmission do not constitute direct

physical loss or damage to insured property. See Henry’s La. Grill, 495 F. Supp.

3d at 1296–97; K D Unlimited, 2021 WL 81660, at *4; Restaurant Grp. Mgmt.,

2021 WL 1937314, at *6. The Court sees no reason to depart from its prior

holdings, especially now that the Eleventh Circuit has affirmed the reasoning

underlying those opinions. See Gilreath Family & Cosmetic Dentistry, Inc. v.

Cincinnati Ins. Co., No. 21-11046, slip op. at 6–7 (11th Cir. Aug. 31, 2021).

       The Court looks to the Georgia Court of Appeals’ decision in AFLAC Inc.
                                       6
T:\ORDERS\20\AIKG, LLC\mtdtwt.docx
     Case 1:20-cv-04051-TWT Document 17 Filed 09/07/21 Page 7 of 9




v. Chubb & Sons, Inc., 260 Ga. App. 306 (2003), for guidance. The court there

interpreted the phrase “direct physical loss or damage” to require “an actual

change in insured property then in a satisfactory state, occasioned by accident

or other fortuitous event directly upon the property causing it to become

unsatisfactory for future use or requiring that repairs be made to make it so.”

Id. at 308. Relying on AFLAC, courts in this district have refused to expand

“direct physical loss” to include loss-of-use damages when the property has not

been physically impacted in some way. Johnson v. Hartford Fin. Servs. Grp.,

Inc., 510 F. Supp. 3d 1326, 1333 (N.D. Ga. 2021) (quoting Northeast Ga. Heart

Ctr., P.C. v. Phoenix Ins. Co., No. 2:12-cv-00245-WCO, 2014 WL 12480022, at

*6 (N.D. Ga. May 23, 2014)). “To do so would be equivalent to erasing the words

‘direct’ and ‘physical’ from the policy.” Northeast Ga. Heart Ctr., 2014 WL

12480022, at *6.

       Here, the Plaintiff alleges one “direct physical loss” to property: that

“[its] premises likely have been infected with COVID-19[.]” (Compl. ¶ 87.) As

this Court and others have held, such a claim does not trigger coverage under

Georgia law:

       [T]he alleged “property contamination due to the virus” does not
       alone indicate a “direct physical loss of or damage to” the covered
       premises. The phrases “loss of” and “damage to” “make it clear
       that coverage is predicated upon a change in the insured property
       resulting from an external event rendering the insured property,
       initially in a satisfactory condition, unsatisfactory.” The change
       must be “actual,” and the Plaintiffs’ contamination allegations do
       not indicate an actual physical change occurred on the premises
       as the result of COVID-19.
                                       7
T:\ORDERS\20\AIKG, LLC\mtdtwt.docx
     Case 1:20-cv-04051-TWT Document 17 Filed 09/07/21 Page 8 of 9




Restaurant Grp. Mgmt., 2021 WL 1937314, at *6 (citation omitted); see also

Johnson, 510 F. Supp. 3d at 1334 (holding the mere presence of COVID-19 in

dental offices did not cause “any modicum of physical damage that renders

them unsatisfactory in any way”). Indeed, the virus “does not physically alter

the appearance, shape, color, structure, or other material dimension of the

property.” Sandy Point Dental, PC v. Cincinnati Ins. Co., 488 F. Supp. 3d 690,

694 (N.D. Ill. 2020). It can be eliminated by disinfecting surfaces or dies

naturally within hours to days depending on temperature and sunlight

exposure. See CDC, Guidance for Cleaning and Disinfecting, at 2 (Apr. 28,

2020). 1 The Eleventh Circuit recently agreed in an unpublished opinion,

failing to “see how the presence of [virus] particles would cause physical

damage or loss to the [insured’s] property.” Gilreath Family & Cosmetic

Dentistry, No. 21-11046, slip op. at 6.

       Therefore, the Court concludes that the Plaintiff has failed to allege

sufficient facts to obtain coverage under the Policies. To trigger Business

Income, Extra Expense, and Extended Business Income coverage, the Plaintiff

must show direct physical loss or damage to property at its premises. (See

Def.’s Br. in Supp. of Def.’s Mot. to Dismiss, Ex. A at 31, 74 (Business Income),


       1  The Court may consider this document, which is attached to the
motion to dismiss (Def.’s Br. in Supp. of Def.’s Mot. to Dismiss, Ex. F), because
it is central to the Plaintiff’s claims and its authenticity is undisputed. See Day
v. Taylor, 400 F.3d 1272, 1276 (11th Cir. 2005). Though not cited, the Plaintiff
makes repeated reference to the contents of the document in its Complaint.
(See Compl. ¶¶ 7, 29, 31, 88.)
                                           8
T:\ORDERS\20\AIKG, LLC\mtdtwt.docx
     Case 1:20-cv-04051-TWT Document 17 Filed 09/07/21 Page 9 of 9




32, 74 (Extra Expense), 33–34, 76 (Extended Business Income).) And to trigger

Civil Authority, Ingress and Egress, and Dependent Property coverage, the

Plaintiff must show direct physical loss or damage to property other than its

own. (See id., Ex. A at 32, 75 (Civil Authority), 77 (Ingress and Egress); id., Ex.

B at 5 (Dependent Property).) The Plaintiff cannot make these threshold

showings based solely on the alleged presence of COVID-19 at its premises. If

the Court were to grant recovery here, it would be purely for economic losses

without any need to repair or replace damaged property at, or outside of, the

Plaintiff’s premises; the plain language of the Policies does not support such

broad coverage.

                                     IV.     Conclusion

       For the reasons set forth above, the Defendant’s Motion to Dismiss [Doc.

3] is GRANTED.

       SO ORDERED, this 7 day of September, 2021.



                                           /s/Thomas W. Thrash
                                           THOMAS W. THRASH, JR.
                                           United States District Judge




                                                9
T:\ORDERS\20\AIKG, LLC\mtdtwt.docx
